Citation Nr: 0532140	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-12 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to authorization and payment of rehabilitation 
care from February 20, 2002, to March 14, 2002, and acute 
care from March 14, 2002, to March 17, 2002 under the 
provisions of 38 U.S.C.A. § 1725 (West 2002).

(A separate decision addressing the inextricably-intertwined 
issue of entitlement to service connection for residuals of a 
stroke as being secondary to service-connected 
atherosclerotic heart disease, status post myocardial 
infarction and entitlement to authorization and payment of 
rehabilitation care from February 20, 2002, to March 14, 
2002, and acute care from March 14, 2002, to March 17, 2002 
under the provisions of 38 U.S.C.A. § 1728 (West 2002), will 
be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to April 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a  decision of the Togus, Maine, Department of 
Veterans Affairs (VA) Medical Center (MC).  The VAMC denied 
authorization and payment of rehabilitation care from 
February 20, 2002, to March 14, 2002, and acute care from 
March 14, 2002, to March 17, 2002.

In June 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.  The 
veteran submitted additional evidence at the hearing with a 
waiver.  Thus, the Board may consider this evidence without 
initial VAMC consideration.  38 C.F.R. § 20.1304(c) (2005).

The aspect of the issue of entitlement to authorization and 
payment of rehabilitation care from February 20, 2002, to 
March 14, 2002, and acute care from March 14, 2002, to March 
17, 2002 under the provisions of 38 U.S.C.A. § 1728 has not 
been addressed by the VAMC although it is part of the issue 
on appeal.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991) (VA must acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record ...).  In this case, the 
veteran has alleged that the stroke he had in February 2002 
was related to the service-connected atherosclerotic heart 
disease, status post myocardial infarction, which further 
raises an inextricably-intertwined issue of entitlement to 
service connection for residuals of a stroke as being 
secondary to the service-connected atherosclerotic heart 
disease, status post myocardial infarction.  See Smith 
(Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) 
(Where the facts underlying separate claims are "intimately 
connected," the interests of judicial economy and avoidance 
of piecemeal litigation require that the claims be 
adjudicated together); see also Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  

Therefore, the claim for secondary service connection must be 
considered prior to the VAMC's consideration of the claim for 
entitlement to authorization and payment of rehabilitation 
care from February 20, 2002, to March 14, 2002, and acute 
care from March 14, 2002, to March 17, 2002 under the 
provisions of 38 U.S.C.A. § 1728.  This latter claim will be 
held in abeyance pending a decision by the VA Regional 
Office, in Togus, Maine.


FINDINGS OF FACT

1.  The veteran received rehabilitation treatment at Central 
Maine Medical Center from February 20, 2002, to March 14, 
2002, and acute care from March 14, 2002, to March 17, 2002, 
for non-service-connected residuals of a stroke.  

2.  The veteran has medical insurance (Tri-Care) to defray 
the costs of the treatment at the private facility from 
February 20, 2002, to March 17, 2002.  


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
unauthorized medical services provided at Central Maine 
Medical Center in from February 20, 2002, to March 17, 2002, 
have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 17.1000, 17.1001, 17.1002 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2003 letter, and the May 2003 
statement of the case.  In the September 2003 letter, the 
VAMC stated that in order to substantiate a claim for 
reimbursement for the medical treatment he received from 
February 20, 2002, to March 12, 2002, would be evidence that 
his care was authorized or that he did not have insurance 
coverage at the time.  In the statement of the case, the VAMC 
provided the veteran with the provisions of 38 U.S.C.A. 
§ 1725, which showed that reimbursement was premised on the 
veteran having no other health-plan contract.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency and 
that it would make reasonable efforts to obtain other 
evidence, such as private medical records, employment 
records, or records from state or local government agencies.  
It noted that if it had difficulty obtaining evidence, it 
would give him the opportunity to submit the evidence 
directly.  Finally, it told the veteran that he should send 
copies of any relevant evidence the veteran had in his 
possession.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was issued prior to the issuance of the 
VCAA-compliant letter.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  The content of the subsequent notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  He was provided an opportunity at that 
time to submit additional evidence.  The veteran did not 
submit any additional evidence.  At the June 2005 hearing 
before the undersigned, the veteran submitted additional 
evidence.  Thus, the Board finds that the actions taken by VA 
have essentially cured the error in the timing of the notice, 
as the veteran was clearly aware that he had the ability to 
submit additional evidence.  Further, it finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed with the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has not obtained any evidence.  
The veteran submitted a document from the Central Maine 
Medical Center.  

For the foregoing reasons, the Board concludes that the 
evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required, nor has 
the delayed notice of the VCAA resulted in any prejudice to 
the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

II.  Reimbursement under 38 U.S.C.A. § 1725

The veteran was hospitalized at the Central Maine Medical 
Center from February 20, 2002, to March 17, 2002.  He 
underwent rehabilitation following a stroke and subsequently 
underwent neck vessel surgery.  The veteran submitted 
documentation from that facility, which showed that Tri-Care 
paid for part of the hospital stay.  

At the June 2005 hearing, the veteran testified that he had 
been admitted to the hospital because he had a stroke.  He 
stated that he had told the hospital to contact VA to let it 
know his status.  The veteran noted that reimbursement for 
his initial admission was not at issue.  He stated that 
following treatment for the stroke, he was transferred to a 
different part of the hospital until he could be stabilized 
to undergo carotid surgery because his right carotid artery 
was 90 percent clogged.  The veteran testified that Tri-Care 
had taken care of approximately 80 percent of the total cost 
for the hospitalization.  He stated that he was seeking the 
difference between what Tri-Care paid and what he had to pay.  
The veteran asserted he had been told that VA had been 
contacted and that everything was "taken care of."  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
17.1002 (the implementing regulations).  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177, 113 Stat. 1556.  To be 
eligible for reimbursement under this Act the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent lay person would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent lay person who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent lay person (as 
an example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) The veteran has no contractual or legal recourse against 
a third party that could reasonably be pursued for or in 
part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002.

Initially, the Board notes it is not addressing the issue of 
whether the stroke and/or the residuals of the stroke are 
related to a service-connected disability.  The provisions of 
38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 do not require 
that the disability treated during hospitalization be related 
to a service-connected disability, unlike the provisions of 
38 U.S.C.A. § 1728.  As discussed above, consideration of the 
veteran's claim under 38 U.S.C.A. § 1728 is being remanded in 
a separate decision for additional development and 
adjudicative action.

In this case, a review of the record indicates that the 
veteran does not satisfy at least one of the requisite 
criterion set forth above, and thus reimbursement under the 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 
cannot be granted.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. 
§ 17.1002(g).  Specifically, the document that the veteran 
submitted shows that Tri-Care paid for part (a substantial 
part) of the expenses incurred from February 20, 2002, to 
March 17, 2002.  The statute defines "health-plan contract" 
as being an insurance policy or contract, medical or hospital 
service agreement, membership or subscription contract, or 
similar arrangement under which health services for 
individuals are provided or the expenses of such services are 
paid.  38 U.S.C.A. § 1725(f)(2)(A).  

At the June 2005 hearing, the veteran confirmed that Tri-Care 
covered part of the expenses incurred during the 
hospitalization.  Thus, because he has entitlement to care or 
services under a health-plan contract, he is not eligible to 
receive reimbursement for the reasonable value of emergency 
treatment under the provisions of 38 U.S.C.A. § 1725 and its 
implementing regulations.  

While the Board is very sympathetic toward the veteran, it is 
bound by the law, and its decision is dictated by the 
relevant statutes and regulations.  Moreover, the Board is 
without authority to grant benefits simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  Additionally, "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).

Because the veteran does not meet one of the criterion under 
38 C.F.R. § 17.1002, reimbursement for any amount is 
prohibited.  The Board need not go into whether the veteran 
meets any of the other criterion, as the failure to meet one 
of them precludes payment.  Id.  Accordingly, for the reason 
stated above, reimbursement for medical treatment from 
February 2002 to March 2003 under the provisions of 
38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 is denied.  


ORDER

Reimbursement or payment of the cost of medical treatment 
provided at Central Main Medical Center from February 2002 to 
March 2002, under the provisions of 38 U.S.C.A. § 1725, is 
denied.


______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


